DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment devices” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this instance, the disclosure as originally filed provides that “attachment devices” include adhesives like glue, or a needle and thread creating stitching. See Paragraph 0024 of the Specification as originally filed.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (US Pat # 3,788,332) in view of Klugmann (US Pat # 3,564,583).
In regards to claim 1, Abbott et al. teaches a wig, comprising a cap (10) configured to expand and generate a compressive force on a surface opposite the expansion (Col 2, Lines 44-51); a plurality of hair wefts coupled to the cap (Col 2, Lines 52-63) and wherein the plurality of hair wefts cover an outer area of the cap (see Figures 2 and 3).
Abbott et al. does not teach an internal layer coupled to an interior of the cap. However, Klugmann teaches a wig cap (10) with an internal liner (20) on an inner surface of the wig cap, in order to provide comfort to the user (Col 2, Lines 13-20 and 42-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wig cap of Abbott et al. to include the inner liner of Klugmann in order to provide comfort to the user wearing the wig cap.
Regarding claim 3, Abbott et al. teaches the hair wefts are coupled to the cap through a plurality of stitching (Col 4, Lines 66-67).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. in view of Klugmann, as applied to claim 1 above, in further view of Greco (US Pat # 3,688,779).
In regards to claim 2, Abbott et al. teaches hair wefts being provided on a wig cap; but does not teach the wefts are coupled to the cap through the use of an adhesive. 
 However, Greco teaches wefting can be secured to a wig cap through adhesives as well as sewing (Col 4, Lines 26-32). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wefting of Abbott et al. to be secured via adhesive, as Greco teaches the interchangeability of the means of securing wefts.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. in view of Klugmann, as applied to claim 1 above, in further view of Suh (US Pub # 2018/0140032).
In regards to claims 4-5, Abbott et al. teaches a wig cap; but does not teach the use of a clip secured to the interior of the cap.
 However, Suh teaches providing clips (10) containing a comb (20) on an inner surface of a wig (30) in order to aid the user in properly anchoring the wig to the user. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wig of Abbott et al. to contain the comb clips of Suh in order to provide additional securing means for positioning on the user. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. in view of Klugmann, as applied to claim 1 above, in further view of Sutton (US Pub # 2018/0064194).
In regards to claims 6-7, Abbott et al./Klugmann teach the use of an internal layer for a wig to provide user comfort; but does not teach it is made of silk or satin. 
However, Sutton teaches providing a wig cap, where an inner portion of the cap is formed of silk or satin (Paragraph 0017) in order to provide a comfortable material for engaging the user. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inner lining of Abbott et al./Klugmann to be made of satin or silk, as taught by Sutton, as Sutton demonstrates that such materials are suitable for the same intended purpose of providing comfort to a user wearing a wig.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. in view of Klugmann and Suh.
In regards to claim 8, Abbott et al. teaches a method of forming a wig, comprising locating a cap (10) and on a surface attaching one or more hair wefts (Col 2, Lines 52-63) to a surface of the cap (see Figures 2 and 3).
Abbott et al. does not teach applying an internal layer coupled to an interior of the cap, and locating one or more attachment devices to an internal layer. However, Klugmann teaches a wig cap (10) with an internal liner (20) on an inner surface of the wig cap, in order to provide comfort to the user (Col 2, Lines 13-20 and 42-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of forming the wig cap of Abbott et al. to include the step of including the inner liner of Klugmann in order to provide comfort to the user wearing the wig cap.
With regards to the attachment devices, Suh teaches providing clips (10) containing a comb (20) on an inner surface of a wig (30) in order to aid the user in properly anchoring the wig to the user. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the wig of Abbott et al. to contain the step of including the comb clips on an internal surface, as taught by Suh, in order to provide additional securing means for positioning on the user. 
Regarding claim 14, Abbott et al. teaches the hair wefts are coupled to the cap through a plurality of stitching (Col 4, Lines 66-67).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. in view of Klugmann and Suh as applied to claim 8 above, in further view of Daigle (US Pub # 2016/0360814).
	In regards to claims 9-10, Abbott et al. teaches creating a wig for a head of a user; but does not teach a step of measuring a head of a user and sizing the cap material to fit the head of the user. However, Daigle teaches forming a wig by providing a secondary cap adjacent a head of a user (11) to measure and size a head of a user, in order to form a wig (Paragraphs 0028 and 0030). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to modify the method of forming the wig of Abbott et al. to include the step of measuring a head of a user by providing a secondary cap adjacent a head of a user, as taught by Daigle, in order to custom fit to the contour of a user.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. in view of Klugmann and Suh, as applied to claim 8 above, in further view of Sutton.
In regards to claims 11-12, Abbott et al./Klugmann teach the use of an internal layer for a wig to provide user comfort; but does not teach it is made of silk or satin. However, Sutton teaches providing a wig cap, where an inner portion of the cap is formed of silk or satin (Paragraph 0017) in order to provide a comfortable material for engaging the user. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the inner lining of Abbott et al./Klugmann to have the lining be made of satin or silk, as taught by Sutton, as Sutton demonstrates that such materials are suitable for the same intended purpose of providing comfort to a user wearing a wig.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. in view of Klugmann and Suh, as applied to claim 8 above, in further view of Greco.
In regards to claim 13, Abbott et al. teaches hair wefts being provided on a wig cap; but does not teach the wefts are coupled to the cap through the use of an adhesive. However, Greco teaches wefting can be secured to a wig cap through adhesives as well as sewing (Col 4, Lines 26-32). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the step of providing the wefting of Abbott et al. to be secured via adhesive, as Greco teaches the interchangeability of the means of securing wefts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772